 



Exhibit 10.1

ELECTION FORM

as of January 31, 2005

Mr. Anthony Bova
c/o Atlantis Plastics, Inc.
1870 The Exchange, Suite 200
Atlanta, Georgia

Grant Summary

                             
Plan
  Grant
Date   Grant
Type   Exercise
Price   Expiration
Date   Shares
Granted   Shares
Outstanding   Shares
Exercisable
 
                           

          I have received the Information Statement relating to Atlantis
Plastics, Inc.’s (“Atlantis Plastics”) offer to cancel certain of my stock
options and that capitalized terms not defined in this Election Form will have
the same meanings as they do in the Information Statement. I understand that the
Grant Summary above lists one of my Eligible Options that is eligible for this
Offer so long as the Eligible Option is outstanding as of January 31, 2005. I
understand this offer is only available to me.

             
(   )
    I hereby elect to cancel the full number of shares outstanding under the
Eligible Option listed above according to the terms and conditions stated in the
Information Statement.    
(   )
    I do not accept the offer to cancel the Eligible Option listed above. I
understand that I will not receive any consideration for my Eligible Option and
my Eligible Option will continue on its current terms.    

          I hereby agree that, unless I revoke my election before midnight
Eastern Time on January 31, 2005, my election will be irrevocable, and if
accepted by Atlantis Plastics, such surrendered Eligible Option will be
cancelled in its entirety on or after such date. I understand that (a) if the
shareholders of Atlantis Plastics receive a dividend on or before July 29, 2005,
I will be paid in cash on the same date as the dividend is paid to the
shareholders and (b) if the shareholders of Atlantis Plastics receive a dividend
after July 29, 2005 or do not receive a dividend at all, on July 29, 2005, I
will be paid a combination of cash and shares of common stock of Atlantis
Plastics, with 60% of the value of the payment in shares and 40% of the value of
the payment in cash. I understand that in either case, my payment will be income
to me and subject to withholding taxes.

          I acknowledge and agree that neither the ability to participate in the
offer nor actual participation in the offer shall be construed as a right to
continued employment with Atlantis Plastics (except on an at-will basis, unless
otherwise required by local law or provided for in my employment agreement). I
agree that Atlantis Plastics has made no representations or warranties to me
regarding this offer or the future pricing of Atlantis Plastics stock, and that
my participation in this offer is at my own discretion.

          I AGREE THAT ATLANTIS PLASTICS SHALL NOT BE LIABLE FOR ANY COSTS,
TAXES, LOSS OR DAMAGE THAT I MAY INCUR THROUGH MY ELECTION TO PARTICIPATE IN
THIS OFFER.

     

   
Optionee Signature
 
Date
 
   
Email Address
   

PLEASE DELIVER YOUR SIGNED AND COMPLETED ELECTION FORM TO DAVID GERSHMAN BY NO
LATER THAN MIDNIGHT, EASTERN TIME ON JANUARY 31, 2005.

 